            Case 8:19-bk-04001-MGW           Doc 7     Filed 07/11/19     Page 1 of 38



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 IN RE:                                                            CASE NO.: 8:19-bk-04001-MGW
                                                                                     CHAPTER 7
 Michael David Stevens,
          Debtor,
 Jaime Melissa Stevens,
        Joint Debtor.
 _________________________________/

                    MOTION FOR RELIEF FROM AUTOMATIC STAY

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

           Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
           paper without further notice or hearing unless a party in interest files a response
           within twenty one (21) days from the date set forth on the attached proof of service,
           plus an additional three days for service if any party was served by U.S. Mail.

           If you object to the relief requested in this paper, you must file a response with the
           Clerk of the Court at Sam M. Gibbons United States Courthouse, 801 N. Florida
           Avenue, Suite 555, Tampa, Florida 33602 and serve a copy on the movant’s
           attorney, Attorney for Secured Creditor, at Robertson, Anschutz & Schneid, PL,
           6409 Congress Ave., Suite 100, Boca Raton, FL 33487, and any other appropriate
           persons within the time allowed. If you file and serve a response within the time
           permitted, the Court will either schedule and notify you of a hearing, or consider the
           response and grant or deny the relief requested without a hearing.

           If you do not file a response within the time permitted, the Court will consider that
           you do not oppose the relief requested in the paper, will proceed to consider the
           paper without further notice or hearing, and may grant the relief requested.

       Secured Creditor, PHH MORTGAGE CORPORATION, by and through the undersigned

counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the

automatic stay provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Michael David Stevens and Jaime Melissa Stevens, filed a voluntary petition

       pursuant to Chapter 7 of the United States Bankruptcy Code on April 30, 2019.

                                                                                      8:19-bk-04001-MGW
                                                                                                19-362363
                                                                                                     MFR
                                                                                                   Page #1
       Case 8:19-bk-04001-MGW            Doc 7     Filed 07/11/19     Page 2 of 38



2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

   1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

   statutes affecting the jurisdiction of the Bankruptcy Courts generally.

3. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

   stay of any act against property of the estate under § 362(a) shall continue until this Court

   orders or the stay is otherwise terminated by operation of law.

4. On May 22, 2009, Debtor aka Michael D. Stevens executed and delivered a Promissory

   Note (“Note”) and Debtors executed and delivered a Deed of Trust (“Mortgage”) securing

   payment of the Note in the amount of $212,472.00 to Federal Savings Bank. The Deed of

   Trust was recorded on May 26, 2009 in Book 08157 at Page 0761 of the Public Records

   of Cumberland County, North Carolina. The loan was transferred to Secured Creditor.

   True and accurate copies of documents establishing a perfected security interest and

   ability to enforce the terms of the Note are attached hereto as Composite Exhibit “A.”

   The documents include copies of the Note with any required indorsements, Recorded

   Mortgage, Assignment(s) of Mortgage, and any other applicable documentation

   supporting the right to seek a lift of the automatic stay and foreclose, if necessary.

5. The mortgage provides Secured Creditor a lien on the real property located at 2820 Bolla

   Drive, Fayetteville, NC 28306, in Cumberland County, stated in the mortgage attached in

   Composite Exhibit “A.”

6. The terms of the aforementioned Note and Mortgage have been in default, and remain in

   default, since October 1, 2018. As of July 9, 2019, the total payoff on the loan was



                                                                                  8:19-bk-04001-MGW
                                                                                            19-362363
                                                                                                 MFR
                                                                                               Page #2
       Case 8:19-bk-04001-MGW            Doc 7     Filed 07/11/19     Page 3 of 38



   approximately $185,527.90.

7. The appraised value of the property is approximately $210,000.00. See Exhibit “B”

   which is attached hereto and permissible as a property valuation under Fed. R. Evid.

   803(8).

8. Based upon the Debtor(s)’ schedules, the property is surrendered. The Trustee has not

   abandoned the property.

9. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents

   while Secured Creditor is prohibited from pursuing lawful remedies to protect such

   interest. Secured Creditor has no protection against the erosion of its collateral position

   and no other form of adequate protection is provided.

10. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

11. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which

   the Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

   Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

   Debtor’s assets.

12. Once the stay is terminated, the Debtor will have minimal motivation to insure, preserve,

                                                                                 8:19-bk-04001-MGW
                                                                                           19-362363
                                                                                                MFR
                                                                                              Page #3
           Case 8:19-bk-04001-MGW           Doc 7    Filed 07/11/19       Page 4 of 38



       or protect the collateral; therefore, Secured Creditor requests that the Court waive the

       14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

   13. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

       incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving

       and protecting the property, all of which additional sums are secured by the lien of the

       mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or

       alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any

       pending or subsequent foreclosure proceeding.

   14. A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-997-6909
                                             By: /s/ Christopher P. Salamone
                                             Christopher P. Salamone, Esquire
                                             Florida Bar Number 75951
                                             Email: csalamone@rasflaw.com




                                                                                   8:19-bk-04001-MGW
                                                                                             19-362363
                                                                                                  MFR
                                                                                                Page #4
           Case 8:19-bk-04001-MGW         Doc 7    Filed 07/11/19   Page 5 of 38



       I HEREBY CERTIFY that on July 11, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via

CM/ECF or United States Mail to the following parties:

Michael David Stevens
5700 Saddlebrook Way
Wesley Chapel, FL 33543

Jaime Melissa Stevens
5700 Saddlebrook Way
Wesley Chapel, FL 33543

Matthew J. Jowanna
Matthew J. Jowanna, P.A.
2521 Windguard Circle, Suite 101
Wesley Chapel, FL 33544-7346

Carolyn R. Chaney
PO Box 530248
St. Petersburg, FL 33747

United States Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602
                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-997-6909
                                           By: /s/ Christopher P. Salamone
                                           Christopher P. Salamone, Esquire
                                           Florida Bar Number 75951
                                           Email: csalamone@rasflaw.com




                                                                              8:19-bk-04001-MGW
                                                                                        19-362363
                                                                                             MFR
                                                                                           Page #5
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 6 of 38




        COMPOSITE EXHIBIT “A”
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 7 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 8 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 9 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 10 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 11 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 12 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 13 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 14 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 15 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 16 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 17 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 18 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 19 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 20 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 21 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 22 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 23 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 24 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 25 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 26 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 27 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 28 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 29 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 30 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 31 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 32 of 38
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 33 of 38




                  EXHIBIT “B”
                Case 8:19-bk-04001-MGW                Doc 7       Filed 07/11/19         Page 34 of 38




                                               Public Tax Records
                                                      EMAIL


  Property Information Mini-Sheet
Click for Tax Sheet
| Tax Rate | Tax Records | General Info | Phone Numbers | Real Estate | Personal | GIS Mapping | Electronic
Pmts | County |

Date: 07/10/2019                           COUNTY OF CUMBERLAND    Tax Year: 2019                        Time: 16:51:33

Parcel ID:                                                                             2019         Go
                                  0405-12-8863-              TaxYear:
Owner Name(s):                    STEVENS, MICHAEL D & WIFE JAMIE
Owner Address:                    2820 BOLLA DR FAYETTEVILLE NC 28306
Situs Address:                    002820 BOLLA DR N/A
Taxing District:                  0031 STONEY PT
Tax Bill Number:                  6130574
Old Parcel ID:                    0405-12-7797-
Property Class:                   RESIDENTIAL
Neighborhood:                     9709
Zoning:                           R10 -
Frontage:                         75.04      Depth: 124.83
Map & Sheet:                      0405-13
Plat Book & Page:                 0096 -0057
Legal Description:                LT 166 BIRCH CREEK SEC 3 (0.22 AC)

Parcel Taxable Value: (REVALUATION 2017)
                    Total      Land                               Building            Misc.           Date
     Appraised:     210,000.00 30,000.00                           169,905.00         10,095.00      01/01/2017

Land Assessment:
                Land Use                     Land Units     Land Type               Land Rate       Land Value
      RESIDENTIAL LOT                              1.00            LT                30,000.00        30,000.00

(A max of 5 sales can be shown)
Sale History Data:
      Deed Book                           Deed Page               Sale Date                      Sale Price
                08157                              00754               05/26/2009                     208,000.00
                06771                              00723               01/21/2005                     169,000.00
                06693                              00592               10/26/2004                     176,500.00
                05985                              00703               02/06/2003                     155,000.00
                05930                              00164               12/10/2002                           0.00

(A max of 10 improvements can be shown)
             Case 8:19-bk-04001-MGW                  Doc 7      Filed 07/11/19         Page 35 of 38



Miscellaneous Improvements:
            Description                             Type  Unit                     Number of Units
SWIMMING POOL                                         POL    UT                                               1.00
CONCRETE PATIO                                        PTC    SF                                             192.00

                                             01                                         Get Building Info
Choose the Building to Display:
                             Building Characteristics
Building #:                            01 OF 01                                                    # of Stry
Improvement Type:                      SINGLE FAMILY RES
Quality Grade:                         370
Actual Year Built:                     1998
BASE BLDG AREA SQ FT:                  1,824                                                       1
SCREEN PORCH F SQ FT:                  180                                                         1
GARAGE FINISH SQ FT:                   576                                                         1
SCREEN PORCH F SQ FT:                  48                                                          1
BONUS RM FINIS SQ FT:                  324                                                         1
Foundation:                         S     Exterior:                                                      12
Heat Method:                        07    Heat Source:                                                   02
Roof Type:                          02    Cover:                                                         03
   5-Fix Baths: 0  4-Fix Baths: 1   3-Fix Baths: 1    2-Fix Baths: 1                               Extra Fix: 0
     Bedrooms: 4    Fireplaces: 1     Air Cond: Y      Condition: A

Click for Tax Sheet
                                                                                                 Go
              Personal Property Search for STEVENS, MICHAEL D & WIFE
| Tax Rate | Tax Records | General Info | Phone Numbers | Real Estate | Personal | GIS Mapping | Electronic
Pmts | County |

Disclaimer:
The public information contained herein is furnished as a public service by the Cumberland County Tax
Administration Office. The Cumberland County Tax Administration Office makes no warranties, either
expressed or implied, concerning the accuracy, completeness, reliability, or suitability of the information for
any other particular use. Furthermore, the Cumberland County Tax Administration Office assumes no
liabilityassociated with the use or misuse of said information.
Case 8:19-bk-04001-MGW   Doc 7   Filed 07/11/19   Page 36 of 38




                  EXHIBIT “C”
          Case 8:19-bk-04001-MGW          Doc 7     Filed 07/11/19     Page 37 of 38




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 IN RE:                                                       CASE NO.: 8:19-bk-04001-MGW
                                                                                CHAPTER 7
 Michael David Stevens,
        Debtor,
 Jaime Melissa Stevens,
        Joint Debtor.
 _________________________________/

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on PHH Mortgage Corporations’
(“Secured Creditor”) Motion for Relief from Stay (Docket No. ##). No appropriate response has
been filed in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s

                                               1
          Case 8:19-bk-04001-MGW            Doc 7    Filed 07/11/19     Page 38 of 38



       interest in the following property located at 2820 Bolla Drive, Fayetteville, NC 28306, in
       Cumberland County, North Carolina, legally described as follows:
       BEING ALL OF LOT NO. 166, IN A SUBDIVISION KNOWN AS BIRCH CREEK,
       SECTION THREE, ACCORDING TO A PLAT OF SAME DULY RECORDED IN
       BOOK OF PLATS 96, PAGE 587, CUMBERLAND COUNTY, NORTH CAROLINA
       REGISTRY

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $350.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.


                                               ###
Attorney, Christopher P. Salamone, Esquire, is directed to serve a copy of this order on interested
parties and file a proof of service within 3 days of entry of the order.




                                                2
